EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Keelin Bielski on 11/2/2021.

Claims 24 and 25 have been amended as follows:

24. A method of generating sensory cells in the inner ear of a human in need thereof, which method comprises administering to the inner ear of the human a composition comprising an adenoviral vector and a pharmaceutically acceptable carrier, wherein the adenoviral vector comprises a nucleic acid sequence comprising SEQ ID NO: 3, wherein SEQ ID NO: 3 comprises the nucleic acid sequence of SEQ ID NO: 1 encoding human atonal homolog-1 (Hath1) protein and whereupon SEQ ID NO: 1 is expressed and sensory cells in the inner ear are generated.

25. A method of generating sensory cells in the inner ear of a human in need thereof, which method comprises administering to the inner ear of the human a composition comprising an adenoviral vector and a pharmaceutically acceptable carrier, wherein the adenoviral vector comprises a nucleic acid sequence consisting of SEQ ID NO: 3, wherein SEQ ID NO: 3 comprises the nucleic acid sequence of SEQ ID NO: 1 encoding human atonal homolog-1 (Hath1) protein and whereupon SEQ ID NO: 1 is expressed and sensory cells in the inner ear are generated.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 5:30 a.m-3:00 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632